                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROSCOE MARTIN,

                   Petitioner,                   Case Number: 2:20-CV-11712
                                                 HON. DENISE PAGE HOOD
v.

WILLIS CHAPMAN,

                   Respondent.
                                        /

     OPINION AND ORDER DENYING MOTIONS (ECF NOS. 9, 10, 11)

      On April 30, 2020, Michigan state prisoner Roscoe Martin filed a “Motion

for Release from Custody/Writ of Mandamus.” (ECF No. 1, PageID.1.) He asked

to be released from prison because of the COVID-19 pandemic and his claim of

innocence. The Court held that Petitioner failed to satisfy the standard for

mandamus relief and dismissed the case. (ECF No. 5.) Now before the Court are

Petitioner’s “Motion to Reduce Sentence and for Emergency Release” (ECF No.

9), “Motion for Immediate Release from Custody” (ECF No. 10), and “Emergency

Motion for Immediate Reduction of Sentence” (ECF No. 11.)

      Petitioner’s three motions all seek the same relief – release from custody.

But the Court already denied this relief. To the extent Petitioner seeks

reconsideration of the dismissal order, reconsideration is not warranted.
Reconsideration may be granted when the moving party shows a “palpable defect

by which the court and the parties were misled,” and “that correcting the defect

will result in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A

“palpable defect” is a “defect which is obvious, clear, unmistakable, manifest or

plain.” Olson v. The Home Depot, 321 F. Supp. 2d 872, 874 (E.D. Mich. 2004).

Petitioner’s arguments do not persuade the Court that its decision denying

mandamus relief was based upon a palpable defect. Reconsideration will be

denied. To the extent that Petitioner wishes to seek relief under 28 U.S.C. § 2241

or § 2254, he must initiate a new action.

      Accordingly, for the reasons stated, Petitioner’s “Motion to Reduce Sentence

and for Emergency Release” (ECF No. 9), “Motion for Immediate Release from

Custody” (ECF No. 10), and “Emergency Motion for Immediate Reduction of

Sentence” (ECF No. 11) are DENIED.



                                       s/Denise Page Hood
                                       Chief Judge, United States District Court

Dated: May 13, 2021




                                            2
